In a proceeding pursuant to article 78 of the Civil Practice Act, by a landlord to review and annul a determination of the State Rent Administrator, the landlord appeals from an order of the Supreme Court, Kings County, dated January 12, 1961, denying the petition and dismissing the proceeding. The State Rent Administrator determined that a two-family house was being used as a three-family house and, therefore, was not subject to decontrol. Such determination overruled the Local Rent Administrator’s finding that under the circumstances herein the renting of the attic room in this house was not a renting to a separate family within the meaning of subdivision 12 of section 9 of the State Rent and Eviction Regulation adopted by the Temporary State Housing Rent Commission pursuant to the Emergency Housing Rent Control Law (L. 1950, eh. 250, as amd. by L. 1959, eh. 695). Order affirmed, without costs. There was substantial evidence to support the finding *1030of the State Rent Administrator. Accordingly, the finding may not be disturbed. (Matter of Bosco v. Weaver, 5 A D 2d 879.) Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.